 MERCY HOSPITAL OF: SA('RAMEN'O. IN('.Mercy Hospitals of Sacramento, Inc. and Hospital andInstitutional Workers, Local 250, Service Employ-ees International Union, AFL-CIOMercy Hospitals of Sacramento, Inc. and Hospital andInstitutional Workers, Local 250, Service Employ-ees International Union, AFL-CIO, and StationaryEngineers, Local 39, International Union of Operat-ing Engineers, AFL-CIO, Joint Petitioners. Cases20-CA 10828. 20-RC-12302. 20-RC-12299. and20-RC- 12301August 15. 1979SUPPLEMENTAL DECISION AND ORDERAND DIRECTION OF ELECTIONSBY MEMBERS JENKINS, PENEI.LO AND MURPHYOn June 7, 1976, the National Labor RelationsBoard issued its Decision and Order in Case 20-CA-10828.2 finding that Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act,as amended, by refusing to bargain with Hospital andInstitutional Workers, Local 250, Service EmployeesInternational Union, AFL-CIO, herein called theCharging Party or the Union,' as the exclusive bar-gaining representative of Respondent's employees inan appropriate unit.4The Board ordered that Re-spondent cease and desist therefrom and affirmativelyordered Respondent to bargain with the Union uponrequest. Thereafter the General Counsel of the Na-tional Labor Relations Board filed an application forI As fully discussed in this Decision, the Board has decided to reopen theproceedings in Cases 20-RC 12299. 20-RC 12301, and 20 RC 12302. Ac-cordingly, in order to effectuate the purposes of the Act and to avoid unnec-essary costs or delay. those cases are hereby consolidated with Case 20 CA10828.2 224 NLRB 419 (1976).3 The Union, as Joint Petitioner with Stationary Engineers. Local 39. In-ternational Union of Operating Engineers, AFL CIO. was certified as theexclusive bargaining representative of Respondent's employees in an appro-priate unit on August 19. 1975, following a Board-conducted election inCases 20-RC- 12299 and 20 RC 123014The Board in its Decision on Review and direction of elections in therepresentation case reported at 217 NLRB 765 (1975). found the followingunit appropriate for the purposes of collective bargaining within the meaningof Sec. 9(b) of the Act:All full-time and regular part-time service and maintenance employees.including licensed vocational nurses, graduate vocational nurses. nurseassistants, ward clerks, surgical technicians. ACC clerks. x-ray techni-cians. cardiopulmonary technicians, respiratory thereapy technicians,EKG technicians. tissue technicians, EEG technicians, pharmacy tech-nicians, pharmacy clerks, computer programmers. printing assistants.technicians to receiving clerk. housekeeping technicians, food serviceworkers, laundry workers, department aides, all employees of the main-tenance and engineering department, and all clerical employees otherthan business office clerical employees, employed at Mercy GeneralHospital, Mercy Convalescent Hospital. and Mercy Children's Hospi-tal, Sacramento. California. and at Mercy San Juan Hospital. Carmi-chael. California: excluding all other employees, guards, and supervi-sors as defined by the Act.enforcement of the Board's Order with the UnitedStates Court of Appeals for the Ninth Circuit.On June 12, 1978, the court issued its opinion deny-ing enforcement of the Board's Order.' The court heldthat the Board acted improperly in the representationproceeding in rejecting a stipulation as to a clericalbargaining unit entered into by the parties at the pre-election representation hearings and approved bh theRegional Director in his subsequent Decision and Di-rection of Elections. Although the parties had stipu-lated that a unit encompassing all clerical employees.including those who worked in the business office.was appropriate and also stipulated to the classifica-tions of employees to be included in that unit. in itsDecision on Review and Direction of Elections' theBoard found the stipulated unit inappropriate basedon community-of-interest considerations. The Boardtherefore directed elections among the clerical em-ployees in separate units, including all clerical em-ployees other than the business office clericals in aservice and maintenance unit, and directed an elec-tion in a separate unit consisting only of business of-fice clerical employees.7The court, finding theBoard's rejection of the parties' clerical unit stipula-tion on community-of-interest grounds to be unwar-ranted,8remanded the case to the Board to reconsiderthe stipulation in light of Board policies other thanthe community-of-interest doctrine.The Board accepted the court's remand, so notifiedthe parties, and, by letter dated October 18. 1978.invited the parties to file statements of position withrespect to the issues raised by the remand. Subse-quently, statements were filed by Respondent and theCharging Party.' Respondent also filed a reply to theCharging Party's statement of position, to which theCharging Party filed a concluding statement in re-sponse.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.N.L R B v. Mercy Hospitals 589 F.2d 968 (9th Cir 1979)6217 NLRB 765 at 770.'The Union thereafter withdrew its petition in Case 20 RC 12302, and anelection was not held in the business office clerical unit sought in that peti-tion. An election was held in the service and maintenance unit. hlch in-cluded the other "hospital" clerical employees. oil June 4, 1975, and resultedin a tally of 359 votes for and 332 against representation b the Joini Peti-tioners. with 6 challenged ballots.I In stating that community of interest alone is insufficient to override theintent of the parties in making a stipulation. the court obsered that whilethe Board's use of that doctrine is entirely proper in those cases where theappropriate bargaining unit is disputed, community of interest is not one ofthe settled Board policies which justify a refusal to accept a stipulationN.L.R.B. v. Deectie Intelligence Sernice. Inc.. 448 F.2d 1022 t9th (Cir. 1971 :NV.L. R.B. v. Tennessee Packers. Inc., Frosri Morn Diilsion. 379 F.2d 172 (6thCir. 1967); and Tdewater Oil Company v. LRB. 358 F2d 363 (2d Cir1966). were cited by the court.I Stationary Engineers. Local 39. International Union of Operating Engi-neers. AFL-CIO. Joint Petitioner with the Charging Party n (Cases 20 RC12299 and 20 R 12301. joined n the (Charging Partl\, stitement244 NLRB No. 34 DI('ISI()NS OF: N\lIONLAI lABOR RLA I-ONS B()ARI)i.,inl accepted the court's remand, we have re-vie ed the records in ases 20 ('A 10828, 20 R('12299. 2 R(' 123()1. and 20- R(' 12302 in light ofthe court's contents. and we find no statutory provi-sion of policy other than community of interest whichwou!d mandate relection of the parties' stipulation.We have considered the linion's contention urged inits statement of position following the court's remandthat other Board doctrines such as proximity of work.the employer's administrative divisions, functional in-tegration, interchange of employees, and employeedesires may support rejection of the stipulation. Allthese matters, however. are merely factors to be con-sidered relevant to a community-of-interest determi-nation. Therefore, inasmuch as we are bound in thiscase by the court's conclusion that community of' in-terest alone is not sufficient to warrant rejection ofparties' stipulation. we hereby accept that stipulationand shall rescind our previous actions premised uponthe Board's rejection of the stipulation in the repre-sentation proceeding.'°Accordingly, we shall vacate our Order requiringRespondent to bargain with the Union. rescind thecertification in Cases 20-RC-12299 and 20 RC-12301. and set aside the election therein. Further. weshall direct an election in the all clerical unit agreedto by the parties." Finally. because our earlier rejec-tion of the clerical unit stipulation resulted in the ad-dition of certain of the clerical employees to the ser-vice and maintenance unit, we shall also amend theservice and maintenance unit description by exclud-ing those clerical employees and direct a new electionin the service and maintenance unit as well.On the basis of all the foregoing, we find that thefollowing constitute units appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:UNIT AAll full-time and regular part-time service andmaintenance employees, including licensed voca-10 The Union also urges in its statement of position that the Board shouldissue a certificate in the service and maintenance unit exclusive of the "in-plant" or "hospital" clericals transferred to that unit from the stipulatedclerical unit as a result of the Board's Decision on Review. In support of thisposition the Union contends that because Mercy Hospital deleted these cleri-cal employees from the Excelsior list provided the Union, set up a rigidvoting time schedule with regard to the, and routinely told the "hospital"clerical employees that they were not included within the service and main-tenance unit and should not vote none of the "hospital" clericals participatedin the election in the service and maintenance unit. Whether these allega-tions may be substantiated we do not find it appropriate to issue a certifica-tion in a unit other than one set forth in our Direction of Elections." We note that the Union requested and the Regional Director approvedwithdrawal of its petition for the overall clerical unit in Case 20-RC- 12302following our Decision on Review and Direction of Elections in the represen-tation case. However, inasmuch as we have now decided to accept the stipu-lation of the parties regarding that unit, we shall sua sponte reinstate thepetition with leave to the Union to renew its withdrawal request if it sodesires.tional nurses, graduate vocational nurses. nurseassistants, ward clerks, surgical technicians, ACCclerks, x-ray technicians. cardiopulmonary tech-nicians. respiratory therapy technicians, EKGtechnicians, tissue technicians, EEG technicians,pharmacy technicians, pharmacy clerks, com-puter programmers, printing assistants, techni-cians to receiving clerk, housekeeping techni-cians, food service workers, laundry workers.department aides, and all employees of the main-tenance and engineering department, employedat Mercy General Hospital. Mercv ('onvalescentHospital, and Mercy ('hildren's Hospital, Sacra-mento. ('alifornia, and at Mercy San Juan Hos-pital, Carmichael, Ca(liflornia: excluding all cleri-cal employees and all other employees, guards.and supervisors as defined by the Act.UNIT BAll clerical employees. including clerks 1,. 2.and 3. keypunch operators, keypunch operatortrainees, computer operator I's, senior transcrib-ers, and PBX operators, employed at MercyGeneral Hospital. Mercy Convalescent Hospital.and Mercy Children's Hospital. Sacramento,California, and at Mercy San Juan Hospital.Carmichael, California; excluding all other em-ployees, confidential employees, guards, and su-pervisors as defined by the Act.Upon the basis of the foregoing and the entire rec-ord, we issue the following:ORDERIt is hereby ordered that the Board's Decision andOrder in Case 20 CA 10828 (224 NLRB 419), datedJune 7, 1976, be, and it hereby is, vacated.IT IS FURTHER ORDERED that the Certification ofRepresentation issued by the Acting Regional Direc-tor for Region 20 on August 19. 1975, in Cases 20-RC-12299 and 20-RC-12301, be, and it hereby is.rescinded; and that the election held pursuant to theBoard's Decision on Review and Direction of Elec-tions in those cases (217 NLRB 765). dated May 5.1975, be, and it hereby is, set aside.IT IS FURTHER ORDERED that Case 20-RC- 12302 bereopened and the petition therein reinstated.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 20 to conduct a representationelection among employees in the above-described ap-propriate units in the manner set forth below.[Direction of Elections and Ecelsior footnoteomitted from publication.]2o1